Citation Nr: 1825422	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  14-34 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to service connection for allergies.

2. Entitlement to service connection for a neck disability, to include as secondary to service-connected left shoulder disability.

3. Entitlement to service connection for a right shoulder disability, to include as secondary to service-connected left shoulder disability.

4. Entitlement to service connection for carpal tunnel syndrome of the left wrist, to include as secondary to service-connected left shoulder disability.

5. Entitlement to service connection for headaches, to include as secondary to a service-connected disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric Struening, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1984 to January 1987 with additional periods of service with the U.S. Army Reserve from January 1987 to July 1988 and with the U.S. Army National Guard from July 1988 to September 1990.

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2012, April 2013, and April 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

The April 2013 rating decision characterized the left wrist issue as a claim to reopen a previously denied claim.  While the Veteran initiated an appeal to this decision in May 2013, new and material evidence was received prior to the expiration of the appeal period following the January 2012 rating decision.  Thus, that evidence is considered as having been filed in connection with the claim which was pending at the beginning of the appeal period; the January 2012 rating decision was not final.  38 C.F.R. § 3.156(b)(2017). 

In October 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

Regarding the Veteran's claim for service connection for allergies, the Board notes that he is already service-connected for non-allergic rhinitis with recurring sinusitis.  On July 2017 VA contract examination allergic rhinitis was diagnosed.  Additionally, his service treatment records reflect he reported having sinus problems and was treated for allergies during service.  Accordingly, given the diagnosis of a separate, distinct disability from his service-connected non-allergic rhinitis and his treatment in service, a nexus opinion is necessary.  38 C.F.R. § 3.159 (c)(4).

The Veteran testified that he hurt his neck and right shoulder while playing football during service.  Service connection was previously granted for a left shoulder disability as a result of a football-related injury during service.  The Veteran further testified that he injured his neck, left shoulder and left wrist when he fell out of a truck in the late 1990s.  Service treatment records confirm the fall from the truck in July 1990 and documented injuries included the left hand.  The medical opinions obtained in connection with the claims of service connection for a cervical spine, right shoulder, carpal tunnel syndrome, and headaches are inadequate; new opinions are needed. 

Regarding the Veteran's claim for service connection for a neck disability, the Veteran underwent a VA examination in March 2014 with an addendum opinion in April 2014.  Regarding direct service connection, the examiner opined that the Veteran's diagnosed neck disabilities were age-related changes and not the direct or proximate result of any event during the Veteran's military service, and that while he had one mention of neck pain during service in 1985, it was almost 30 years before hand and there was no evidence his current condition was related to that complaint.  The examiner seemingly based his opinion on the lack of an in-service diagnosis and lack continuity of symptomatology since his 1985 complaint.  However, the examiner failed to explain why this precluded the currently diagnosed neck disability from being etiology related to his complaint of neck pain.  The examiner also did not consider whether any cervical spine disability was related to the Veteran's July 1990 in-service accident.  Regarding the theory of secondary service connection, the examiner explained that there was no medical evidence of record supporting his claim that his neck disability is related to, caused by or, aggravated by his service-connected left shoulder.  However, a November 2011 VA treatment note reflected the Veteran's neck pain "seemed to merge with his left shoulder pain."  This treatment note indicates that the Veteran's neck disability may be related to his service-connected left shoulder.  Accordingly, a new examination is necessary.  On July 2015 VA examination degenerative arthritis of the cervical spine and intervertebral disc syndrome were diagnosed.  On remand a nexus opinion should be obtained for all cervical spine disabilities diagnosed during the period on appeal.

Regarding the Veteran's claim for service connection for a right shoulder disability, the Veteran underwent a VA examination in March 2014 with an addendum opinion in April 2014.  The examiner opined that the Veteran's diagnosed right shoulder disabilities were neither caused by, secondary to or permanently worsened by his service-connected left shoulder disability.  However, the Board notes that aggravation in the context of secondary service connection under 38 C.F.R. § 3.310 means any increase in disability.  Additionally, the examiner did not provide an opinion as to whether any of the Veteran's right shoulder disabilities were directly related to his service.  Accordingly, a new examination is necessary.

Regarding the Veteran's claim for service connection for carpal tunnel syndrome of the left wrist, the Veteran underwent a VA examination in April 2013.  The examiner opined that the Veteran's carpal tunnel syndrome of the left wrist was less likely than not secondary to his service-connected left shoulder because his shoulder is "far removed" from the wrist his shoulder injury has no bearing on the development of carpal tunnel syndrome, and by reducing the use of his left hand his shoulder injury would be expected to be protective rather than exacerbate symptoms.  However, the examiner did not explain why the distance between his left shoulder and left wrist has no bearing on the Veteran's carpal tunnel of his left wrist.  In addition the Veteran submitted a February 2012 post-operative note from his private provider who indicated he had discussed with the Veteran that "his left carpal tunnel syndrome could very well have been aggravated from the injury he had to the left arm."  The April 2013 examiner did not address this private treatment note.  Additionally, the examiner did not address whether the Veteran's carpal tunnel was related to his July 1990 in-service accident which injured his left hand.  Accordingly, a new examination is necessary.

Regarding the Veteran's claim for service connection for headaches, the Veteran underwent a VA examination in March 2014.  Migraine headaches were diagnosed at that time, but the examiner's opinion is inadequate. While the examiner noted the Veteran was evaluated in service for headaches due to trapezius muscle strain, he indicated there was no evidence to support that the Veteran's migraine headaches were initially incurred during service.  The examiner did not explain why the Veteran's currently diagnosed migraine headaches were not related to his in-service headache or address his credible lay evidence of continuity of symptomatology since service.  Additionally the examiner opined that the Veteran's migraine were less likely than not related to or caused by his service-connected sinusitis because there was no evidence of sinusitis on examination.  However, at some point during the period on appeal sinusitis, non-allergic rhinitis, and allergic rhinitis have been present.  Accordingly, a new examination is necessary.  The Board also notes that the Veteran's VA treatment record reflects that he has received treatment for sinus headaches.  On remand a nexus opinion should be obtained for all headache disabilities diagnosed during the period on appeal.

Given the Veteran had periods of active duty and reserve service, the Board points out that service connection may be granted for disability resulting from disease or injury incurred in or aggravated while on active duty for training.  See 38 U.S.C. § 101(24) (West 2012).  Service connection may also be granted for disability resulting from injury incurred in or aggravated while on inactive duty for training.  On remand, the examiners must address whether any disability is related to a period of active duty or inactive duty for training, not merely the entire time frame during which the Veteran was in the reserves.  To that end, the examiners should be provided with specific time periods for consideration.  

Any updated treatment records should be obtained.  See 38 C.F.R. § 3.159.  See also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. Obtain the names and addresses of all medical care providers who treated the Veteran for any claimed disability since service.  After securing the necessary release, take all appropriate action to obtain these records, including any updated VA treatment records since April 2018.

2. The AOJ should prepare a summary of the Veteran's periods of duty; with specific dates for the active duty, inactive duty for training and active duty for training periods.  These summaries must be provided to the examiners prior to preparation of the requested medical opinions that are to consider the specific periods.  

3. After the completion of (1) and (2), the AOJ should arrange to obtain an addendum opinion (with examination only if deemed necessary by the provider) from the July 2017 VA contract examiner (or from another provider if the July 2017 examiner is unavailable) that addresses the current nature and likely etiology of the Veteran's diagnosed allergic rhinitis.  The entire record, including this remand, must made available to the examiner for review.  Based on the record, the examiner should provide an opinion to the following:

The examiner must be provided the summary of the specific dates of duty as directed in paragraph 2.

Based on the examination and review of the record, the examiner should answer the following:

Is it at least as likely as not that the Veteran's diagnosed allergic rhinitis is related to his service, to include a period of active or inactive duty for training.  The examiner should specifically note whether the dates of service provided by the AOJ were considered.  

The examiner should consider and discuss as necessary the following:

(a) November 1985 and June 1986 in-service complaints of allergy and sinus problems.

(b) Veteran's lay testimony that his allergies began during his active duty service and have continued since.

The examiner must explain the rationale for all opinions in detail, citing to supporting clinical data and/or medical literature, as appropriate.  If an opinion cannot be provided, the examiner should indicate why.

4. After the completion of (1) and (2), the AOJ should schedule the Veteran for an appropriate examination to determine the current nature and likely etiology of any diagnosed neck, right shoulder and carpal tunnel syndrome of the left wrist.  Copies of all pertinent records should be made available to the examiner for review.  Based on an examination, review of the record, and any tests or studies deemed necessary the examiner should provide opinions as to the following:

The examiner must be provided the summary of the specific dates of duty as directed in paragraph 2.

Based on the examination and review of the record, the examiner should answer the following:  

(a) Identify all currently diagnosed neck disabilities, to include degenerative arthritis.

(b) For each currently diagnosed neck disability, is it at least as likely as not related to the Veteran's service, to include a period of active or inactive duty for training?

The examiner should consider and discuss as necessary the following:

(i) A July 1985 in-service report of neck pain.

(ii) The July 1990 in-service accident where the Veteran caught his left hand in a rope falling from a truck.

(iii) The Veteran's lay testimony that he initially injured his neck playing football and re-injured it in the July 1990 accident.

(c) If not directly due to service, is it at least as likely as not that any currently diagnosed neck disability is caused or aggravated by his service-connected left shoulder disability?  

The examiner should consider and discuss as necessary the following:

The November 2011 VA treatment note that indicated the Veteran's neck pain "seemed to merge with his left shoulder pain."  

(d) Identify all currently diagnosed right shoulder disabilities.

(e) For each currently diagnosed right shoulder disability, is it at least as likely as not related to the Veteran's service, to include a period of active or inactive duty for training?

(f) If not directly due to service, is it at least as likely as not that any currently diagnosed right shoulder disability is caused or aggravated by his service-connected left shoulder disability?  

(g) Is it at least as likely as not that the Veteran's carpal tunnel syndrome of the left wrist is related to the Veteran's service, to include a period of active or inactive duty for training? 

The examiner should consider and discuss as necessary the following:

The July 1990 in-service accident where the Veteran caught his left hand in a rope falling from a truck.

(h) If not directly due to service, is it at least as likely as not that the Veteran's carpal tunnel syndrome of the left wrist is caused or aggravated by his service-connected left shoulder disability?  

The examiner should consider and discuss as necessary the following:

The February 2012 private treatment note where the Veteran's private provider reported discussing with the Veteran that his carpal tunnel symptoms "could very well have been aggravated from the injury he had to the left arm."

The examiner is informed that aggravation here is defined as any increase in disability.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability (baseline) before the onset of the aggravation.  

The examiner must explain the rationale for all opinions in detail, citing to supporting clinical data and/or medical literature, as appropriate. If an opinion cannot be provided, the examiner should indicate why

5. After the completion of the above, the AOJ should schedule the Veteran for an appropriate examination to determine the current nature and likely etiology of any diagnosed headache disorder during the period on appeal.  Copies of all pertinent records should be made available to the examiner for review.  Based on an examination, review of the record, and any tests or studies deemed necessary the examiner should provide opinions as to the following:

The examiner must be provided the summary of the specific dates of duty as directed in paragraph 2.

Based on the examination and review of the record, the examiner should address the following:  

(a) Identify all currently diagnosed headache disorders, to include migraine headaches and sinus headaches.

(b) For each currently diagnosed headache disability, is it at least as likely as not related to the Veteran's service, to include a period of active or inactive duty for training?

The examiner should consider and discuss as necessary the following:

(i) A July 1985 in-service report of headaches.

(ii) The Veteran's testimony that he lost consciousness while playing football during his active duty period of service. 

(ii) The Veteran's lay testimony of continuing symptomatology since service.

(j)  If not directly due to service, is it at least as likely as not that any currently diagnosed headache disability is caused or aggravated by any service-connected disability (unspecified depressive disorder with anxious distress, sleep apnea, left shoulder strain, left ankle strain, left ring finger, pseudofolliculitis barbae, non-allergic rhinitis, hypertension, or erectile dysfunction)?  

The examiner is informed that aggravation here is defined as any increase in disability.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability (baseline) before the onset of the aggravation.  

The examiner must explain the rationale for all opinions in detail, citing to supporting clinical data and/or medical literature, as appropriate. If an opinion cannot be provided, the examiner should indicate why

6. The AOJ should then review the record and re-adjudicate the claims.  If any benefit remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




